                 Case 2:20-cv-01028-JCC Document 53 Filed 07/28/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    A PLACE FOR MOM, INC., a Delaware                  CASE NO. C20-1028-JCC
      corporation,
10
                                                         MINUTE ORDER
11                          Plaintiff,
                 v.
12
      LISA PERKINS, an individual,
13
                            Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Defendant’s motion to strike or notice of intent to
19   file a surreply (Dkt. No. 52). Having thoroughly considered the motion and the relevant record,
20   the Court hereby ORDERS as follows:
21      1. Pursuant to Western District of Washington Local Civil Rule 7(g), Defendant is granted
22          leave to file a surreply discussing the matter described in her motion. The surreply must
23          not exceed three pages and must be filed no later than noon on July 29, 2020.
24      2. Plaintiff’s response to the surreply, if any, must not exceed three pages and must be filed
25          no later than noon on July 30, 2020.
26          //


     MINUTE ORDER
     C20-1028-JCC
     PAGE - 1
            Case 2:20-cv-01028-JCC Document 53 Filed 07/28/20 Page 2 of 2




 1        DATED this 28th day of July 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1028-JCC
     PAGE - 2
